16-22556-shl     Doc 118     Filed 07/15/21 Entered 07/15/21 11:14:33            Main Document
                                          Pg 1 of 5
                                                          U.S. Department of Justice

                                                          Office of the United States Trustee
                                                          Southern District of New York

    ___________________________________________________________________________
                                                         201 Varick Street, Suite 1006
                                                         New York, New York 10014
                                                         Telephone Number 212-510-0500
                                                         Facsimile Number 212-668-2255

                                                                           July 15, 2021

                                                   MEMORANDUM ENDORSED ORDER:
Hon. Judge Sean H. Lane                            These cases are scheduled for a hearing on July 21, 2021 at
                                                   2:00 pm to address the issue raised by this letter. That
United States Bankruptcy Court                     hearing will be conducted using Court Solutions.
United States Courthouse
One Bowling Green                             SO ORDERED.
New York, New York 10004
                                              Dated: July 15, 2021
    Re: In re Justo Reyes, No. 16-22556 (SHL) /s/ Sean H. Lane
                                              United States Bankruptcy Judge

Dear Honorable Judge Lane:

         We write to request a status conference regarding a recent issue that has arisen in
connection with the Order to Show Cause Why Court Should Not Sanction Counsel (“OSC”) and
the Order Adjourning Order to Show Cause (“Adjournment Order”), entered against Linda M.
Tirelli, Esq., in the chapter 13 case referenced above and 16 other chapter 13 cases pending in this
Court (collectively, “Affected Cases”). 1 (Reyes Dkt. No. 112 and 116).

        Summary. In one of the Affected Cases, In re Richard Graham Watson, No. 18-22923
(SHL) (“Watson Case”), Ms. Tirelli recently transferred funds held in her trust account to the
payment lockbox held by Chapter 13 Trustee, Krista M. Preuss. The United States Trustee and the
Chapter 13 Trustee, however, believe that the Chapter 13 Trustee lacks the necessary authority to
hold these recently-transferred funds in the Watson Case at this time, and seek the Court’s
guidance with respect to the treatment of such funds and similarly-situated funds being held in
trust by Ms. Tirelli in any other Affected Case. Therefore, the United States Trustee respectfully
requests that the Court hold a status conference with respect to the OSC and the Adjournment
Order, at the Court’s earliest convenience.



1   The Affected Cases are: In re Justo Reyes (No. 16-22556); In re Karen Jackson (No. 16-
23514); In re Janet Berger (No. 17-22921); In re Anastasia Cretekos (No. 18-22239), In re Frank
Occhipinti (No. 18-22690); In re Richard Graham Watson (No. 18-22923); In re Douglas Kramer
(No. 18-22940); In re Charmaine J. Brown (No. 18-23036); In re Janice K. Desmond (No. 18-
23750); In re Suzanne M. Faupel (No. 19-22007); In re Christopher Rocco Gizzo (No. 19-22051);
In re John Kolkowski (No. 19-22172); In re Catherine R. Pelle (No. 19-22229); In re David Daniel
Akerib (No 19-22276); In re Sarah Frankel (No. 19-22281); In re Malka Farkas (No. 19-22520);
and In re Blossom Joyce Consingh (No. 19-23034).


                                                                                                   1
16-22556-shl      Doc 118     Filed 07/15/21 Entered 07/15/21 11:14:33             Main Document
                                           Pg 2 of 5



        Background. The Court issued the OSC on June 17, 2021 in the Affected Cases. As set
forth in the OSC:

        It was represented to the Court by Linda M. Tirelli, Esq., counsel to the debtors in
        each of the above-captioned cases (collectively, the “Debtors”), that postpetition
        mortgage payments on the Debtors’ real property would be held in escrow by Ms.
        Tirelli for each of the Debtors, instead of being paid directly to the secured creditors
        or being paid to the Chapter 13 Trustee. This representation was contained in
        numerous Chapter 13 Plans filed in these cases and also was made verbally on
        numerous occasions to the Court during Chapter 13 hearings. [ ] At a hearing held
        on June 2, 2021 it came to the Court’s attention that postpetition mortgage
        payments purportedly being held in escrow by Ms. Tirelli in a large number of
        these cases were not actually being set aside, despite the prior representations to the
        Court. During the course of the hearing, it also became clear that the amount of
        money that should have been held in escrow — but was not — was often a large
        sum, and that these sums had never been remitted in any manner to the Chapter 13
        Trustee for the benefit of creditors or paid directly to the secured creditors.

OSC, Reyes Dkt. No. 112, at 3-5 (note omitted).

        The OSC therefore, commands Ms. Tirelli to show cause as to:

         (i) whether misrepresentations were made by Ms. Tirelli — or other counsel on her
        behalf — regarding the escrowing of postpetition mortgage payments and, if so,
        why Ms. Tirelli should not be sanctioned for such misrepresentations, (ii) whether
        all postpetition mortgage payments purportedly held in escrow by Ms. Tirelli in the
        above-captioned cases should not be immediately turned over to the applicable
        secured creditors or the Chapter 13 Trustee, (iii) why the Chapter 13 Plans in each
        of the above-captioned cases—and any other cases where Ms. Tirelli is counsel and
        the plans provide for the escrow of postpetition mortgage payments—should not be
        immediately amended to require that all postpetition mortgage payments be paid
        either directly to the secured creditors or paid to the Chapter 13 Trustee as conduit
        payments to the secured creditors.

Id., at 5-6.

        The OSC further requires that:

        by no later than July 14, 2021, Ms. Tirelli shall file a declaration providing the
        following information: 1) a calculation of the amount of funds that are being held in
        escrow for postpetition mortgage payments in each of the above-captioned cases
        and any other cases where Ms. Tirelli has represented to the Court that she (or her
        law firm) is holding such funds; 2) an accounting of how the funds actually held in
        escrow by Ms. Tirelli (or her law firm) compares with the amount that should be in
        escrow given the length of time that these bankruptcy cases have been pending, and
        3) to the extent that the funds actually held in escrow do not match the amount that



                                                                                                   2
16-22556-shl     Doc 118      Filed 07/15/21 Entered 07/15/21 11:14:33            Main Document
                                           Pg 3 of 5



        should have been in escrow based on representations made to the Court, an
        explanation as to why such a circumstance does not constitute sanctionable conduct.

Id., at 6-7.

       On June 30, 2021, with the consent of the United States Trustee, but without seeking the
consent of the Chapter 13 Trustee, Ms. Tirelli sought from the Court an adjournment of the hearing
on the OSC to October 20, 2021, as well as an adjournment of the due date for her declaration, to
September 20, 2021. Reyes Dkt. No. 115. On July 2, 2021, the Court entered the Adjournment
Order, granting the extensions sought by Ms. Tirelli in the Affected Cases. Reyes Dkt. No. 116.

        Request for Status Conference. On July 13, 2021, in the Watson Case, Ms. Tirelli
delivered a check in the amount of $8,511.32 to the Chapter 13 Trustee, for application to the
debtor’s, Mr. Watson’s, chapter 13 account. See enclosure. According to Ms. Tirelli’s
accompanying letter, Mr. Watson’s proposed plan requires that post-petition payments be set aside
in her firm’s escrow account, “and if not used for adequate protection or payment on the mortgage,
the same are to be turned over to the trustee as disposable income.” See enclosure.

         Ms. Tirelli has filed three proposed plans on behalf of Mr. Watson in the Watson Case. In
the first plan, filed June 27, 2018, Mr. Watson proposed monthly mortgage payments of $2,127.83,
payable to Ms. Tirelli’s law firm, “to be held IN ESCROW with Tirelli & Wallshein, LLP.”
Watson Case, Dkt. No. 9, § 3.2(a) at 3 (caps in original). This monthly escrow provision was later
stricken, and did not appear in Mr. Watson’s two amended plans, filed on January 22, 2020 and
November 9, 2020. Watson Case, Dkt. No. 63 and 80. 2

        Contrary to Ms. Tirelli’s representation to the Chapter 13 Trustee, neither of the three plans
filed by Ms. Tirelli in the Watson Case requires or authorizes Ms. Tirelli to transfer any funds held
in escrow to the Chapter 13 Trustee, to the extent not used for mortgage or adequate protection
payments. 3 The OSC and Adjournment Order also contain no such requirement or authorization.
See Reyes Dkt. No. 112 and 116. If anything, the Adjournment Order specifically establishes a
treatment for future mortgage payments by the debtors in the Affected Cases, not mortgage
payments pre-dating the issuance of the OSC. In this regard, the Adjournment Order provides
that:

        in order to address the concern that is the subject of the OSC notwithstanding the
        extension of time that is granted by this Order, that within two weeks of the date of
        entry of this Order, each of the Chapter 13 Plans filed in the above-captioned cases
        shall be amended to replace any language regarding the escrow of postpetition
        mortgage payments with Ms. Tirelli or her law firm with language providing that all

2    The amount transferred by Ms. Tirelli to the Chapter 13 Trustee, $8,511.32, is equal to four
payments of $2,127.83, which is the monthly escrow amount contemplated in Mr. Watson’s first
plan. See Watson Case Dkt. No. 9.

3   For that matter, the order authorizing the sale of Mr. Watson’s sole property also fails to
authorize the transfer of any funds held in escrow by Ms. Tirelli. See Watson Case, Dkt. No. 75.


                                                                                                     3
16-22556-shl     Doc 118      Filed 07/15/21 Entered 07/15/21 11:14:33             Main Document
                                           Pg 4 of 5



       future postpetition mortgage payments shall be paid either directly to the secured
       creditors or to the Chapter 13 Trustee as conduit payments to the secured creditors.

Reyes Dkt. No. 116, at 4 (bold added).

        In the absence of statutory or other authority permitting Ms. Tirelli’s transfer to the Chapter
13 Trustee of any funds she is currently holding in escrow in the Watson Case or any other
Affected Cases, there appears to be no concomitant authority permitting the Chapter 13 Trustee to
hold any of such funds at this time. Until the Court and interested parties have the opportunity to
fully assess Ms. Tirelli’s submissions pursuant to the OSC and Adjournment Order, and without a
full accounting from Ms. Tirelli regarding debtor funds previously held or being held in her escrow
account, the status quo should be preserved uniformly with respect to all escrow funds at issue in
the OSC and Adjournment Order. In particular, the OSC and Adjournment Order should be
amended to require that Ms. Tirelli keep any currently-escrowed funds on deposit in her trust
account in the Affected Cases, pending further order of the Court, and that Ms. Tirelli fully
account for such funds as already ordered in the OSC.

        For these reasons, the United States Trustee respectfully requests that the Court hold a
status conference with respect to the OSC and Adjournment Order, at the Court’s earliest
convenience. Thank you.

                                               Very truly yours,

                                               WILLIAM K. HARRINGTON
                                               UNITED STATES TRUSTEE

                                               /s Andrew D. Velez-Rivera
                                               Andrew D. Velez-Rivera
                                               Trial Attorney

cc: Linda A. Riffkin, Assistant U.S. Trustee

Enclosure




                                                                                                     4
16-22556-shl   Doc 118   Filed 07/15/21 Entered 07/15/21 11:14:33   Main Document
                                      Pg 5 of 5
